Citation Nr: 1022044	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  99-03 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury with memory loss.

2.  Entitlement to service connection for a bilateral arm 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for neurological 
disorder involving the lower extremities.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for right hip disorder.

8.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 
1981 and from May to June 1991, with service in the U.S. Air 
Force Reserves from May 1983 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claims.  Jurisdiction of 
the claims file was subsequently transferred to the RO in 
North Little Rock, Arkansas. 

The case was previously before the Board on two prior 
occasions.  In August 2005, the Board remanded the case for 
additional evidentiary development, to include obtaining 
records from the Social Security Administration (SSA) and 
service treatment records from her Reserve service.  Then, in 
June 2009, the Board remanded the case so that the Veteran 
could be scheduled for a video-conference hearing before a 
Veterans Law Judge (VLJ) of the Board.  That hearing was held 
before the undersigned acting VLJ in December 2009. 

The Veteran recently submitted additional evidence without 
initial consideration by the agency of original jurisdiction 
(AOJ).  However, since she submitted a waiver of initial AOJ 
consideration, the Board may review this newly submitted 
evidence in the first instance.  38 C.F.R. §§ 19.31, 20.800, 
20.1304(c) (2009).

In this decision, the Board will adjudicate the claims for 
service connection for residuals of a head injury with memory 
loss, a bilateral arm disorder, and a bilateral shoulder 
disorder.  The remaining issues involving service connection 
for a lumbar spine disorder, a cervical spine disorder, a 
neurological disorder involving the lower extremities, a 
right hip disorder, and a psychiatric disorder are addressed 
in the REMAND portion of the decision below and are remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's only head injury occurred in October 1991 
while working at her civilian job. 

2.  The Veteran does not have a current disability involving 
her left arm or left shoulder. 

3.  The Veteran has been diagnosed with reflex sympathetic 
dystrophy (RSD) involving her right arm and shoulder, which 
was caused by the October 1991 work-related injury, with no 
competent evidence showing that it was aggravated while 
performing her duties in the U.S. Air Force Reserves.


CONCLUSIONS OF LAW

1.  Residuals of a head injury with memory loss were not 
incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 
1131 (West & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  A bilateral arm disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131, 1153 
(West & Supp. 2009); 38 C.F.R. §§  3.303, 3.306 (2009).

3.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131, 1153 
(West & Supp. 2009); 38 C.F.R. §§  3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice 
must include information that a downstream disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id. at 486.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
December 1997, February 1998, April 2003, August 2005, 
January 2007, November 2008, and January 2009.  The letters 
dated in December 1997 and February 1998 were the only 
letters sent prior to the initial adjudication of her claims 
in May 1998, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, such 
letters were also issued prior to the enactment of the VCAA.  
Notification of the information concerning how a disability 
evaluation and an effective date are assigned if service 
connection is ultimately granted was not provided until the 
January 2007 letter, since Dingess had only recently been 
decided.  See Dingess, supra.

In any event, after all letters were issued, the AMC  
readjudicated the Veteran's claims in a supplemental 
statement of the case in April 2009.  This is important to 
point out because the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a 
supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the Supplemental Statement of the 
Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the duty 
to notify has been satisfied in the case.  

VA also fulfilled its duty to assist the Veteran obtain all 
relevant evidence in support of her claims being adjudication 
in this decision.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Specifically, VA has obtained and considered the Veteran's 
service treatment and personnel records as well as post-
service VA and private treatment records.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide her pending appeal that have not been requested or 
obtained.  In this regard, the Board notes that some of the 
Veteran's service treatment records concerning her Reserve 
service are missing and, as such, the Board remanded this 
case in August 2005 in order to make additional efforts to 
obtain them.  However, it does not appear that all such 
records have been secured.  The Board notes that the RO and 
AMC have made numerous attempts to obtain these missing 
records from the National Personnel Records Center (NPRC), 
the Headquarters of the U.S. Air Force Reserves, as well as 
from the Veteran personally.  In a Formal Finding of 
Unavailability, the AMC noted that the following efforts to 
obtain these missing records were attempted: (1) Air Reserve 
personnel Center, (2) PIES request, and (3) HQ ARPC.  It thus 
appears the RO and the AMC properly searched alternative 
sources in an attempt to assist the Veteran in proving her 
claims.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to her claim in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).

Additionally, the AOJ has obtained the Veteran's SSA 
disability records in compliance with the Board's August 2005 
remand orders.  Also, as indicated previously, the Veteran 
was afforded her requested Board hearing in accordance with 
the June 2009 remand directives.  Therefore, the Board finds 
that the AOJ substantially complied with the Board's August 
2005 and June 2009 remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

The Board also notes that the Veteran has not been afforded a 
VA examination to determine whether she suffers from 
residuals of a head injury, including memory loss, or a 
bilateral arm and shoulder disorder as a result of her 
military service.  However, since there is no evidence of a 
current disability involving her left arm or shoulder, and 
the competent evidence shows that she injured her head and 
right upper extremity in a work-related accident in October 
1991 rather than on active duty and there is no indication 
that the Veteran's resulting right upper extremity disorder 
was aggravated by her subsequent military service, a remand 
for a medical nexus opinion is unnecessary to decide these 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the Board finds that no further 
action is needed to meet the requirements of the VCAA or 
Court.

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Stated somewhat differently, service connection 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d); Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a). Active military, naval, or air service 
also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury, but not disease, incurred in the 
line of duty.  Id.  Accordingly, service connection may be 
granted for disability resulting from a disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
an injury, but not disease, incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

III.  Residuals of a Head Injury with 
Memory Loss

The Veteran claims that she sustained a head injury while on 
active duty and now suffers from residuals of that injury, 
including memory loss.  After carefully reviewing the 
evidence of record, however, the Board finds no basis to 
grant the claim.  

The Veteran's service treatment records for her period of 
active duty make no reference to a head injury.  These record 
show that she was involved in a motor vehicle accident in 
January 1980, in which she injured her neck and lower back; 
however, there is no specific reference to a head injury as a 
result of this accident.  The remainder of her service 
treatment records for this period also make no reference to 
any kind of head injury, or symptoms such as memory loss.  
Thus, the service treatment records provide compelling 
evidence against her claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

Indeed, the record shows that the Veteran sustained a closed 
head injury due to a work-related accident in October 1991.  
Apparently, the Veteran tripped on a wooden pallet at her 
civilian job and banged her head.  The claims file contains 
numerous VA and private treatment records referring to this 
work-related accident which resulted in a closed head injury.  
Specifically, in a July 1993 neuropsychological evaluation, 
it was noted that, when the Veteran fell in October 1991, she 
jerked her head forward and, since such time, she had 
complained of decreased concentration and memory.  Also, in a 
December 1996 report, M.H.R., M.D., one of the Veteran's 
treating physicians, diagnosed the Veteran with closed head 
injury related to this on-the-job accident, as well as recent 
memory loss.  Thus, as the evidence clearly shows that the 
Veteran's head injury was caused by a work-related accident 
as a civilian, as opposed to an injury during a period of 
ACDUTRA or INACDUTRA, there is no basis to grant her claim.

In fact, the Veteran herself admitted at her December 2009 
hearing that she had considered withdrawing this claim 
because her only head injury occurred at her civilian job, as 
shown by the overwhelming evidence in the claims file.  She 
then explained that she wanted to continue her appeal 
concerning this issue because a physician had recently 
changed the diagnosis from closed head injury to traumatic 
brain injury.  The Veteran believes that this new diagnosis 
somehow establishes that it is related to her cervical spine 
injury from the motor vehicle accident in service.  It is 
unclear why the Veteran holds this belief, since she did not 
testify that she experienced continuous symptoms, such as 
memory loss, since the in-service motor vehicle accident.  
Indeed, she is competent to testify concerning any such 
symptoms, but she has not done so.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The central issue in this case is not the diagnosis 
concerning her head injury but whether it occurred in service 
- i.e., either during active duty, ACDUTRA, or INADUTRA.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  And in this case, the evidence 
clearly shows that the only head injury occurred in October 
1991 while the Veteran was a civilian.  Thus, there is simply 
no basis to grant her claim. 

The Board again acknowledges that some of the Veteran's 
service treatment records from her Reserve service are 
missing, thereby triggering a heightened obligation to more 
fully explain the reasons and bases for this decision.  But 
this unfortunate circumstance, alone, does not obviate the 
need to have medical evidence supporting the claim.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. 
App. at 367.  That is to say, there is no reverse presumption 
for granting the claim.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for residuals of a head 
injury with memory loss.  As the preponderance of the 
evidence is against her claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.        § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Accordingly, the appeal is denied.

IV.  Bilateral Arm and Shoulder Disorders

The Veteran is also seeking service connection for disorders 
involving both arms and shoulders.  But after carefully 
reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against these claims. 

The evidence shows that the Veteran has been diagnosed with 
reflex sympathetic dystrophy (RSD) involving her right arm 
and shoulder.  However, there is no medical evidence of a 
disability involving her left upper extremity.  Therefore, in 
the absence of a current disability involving her left arm 
and shoulder, this aspect of her claims must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

Concerning her RSD involving her right arm and shoulder, the 
evidence clearly shows that this disorder was caused by the 
work-related injury in October 1991, as opposed to an in-
service injury.  Specifically, a July 1993 neuropsychological 
evaluation reflects that, when the Veteran fell in October 
1991, she struck her right forearm and elbow.  In November 
1993, it was noted that that, as a result of her fall, she 
was diagnosed with RSD in October 1992.  Additionally, a May 
1993 letter from K.B.P., M.D., reflects that the Veteran was 
being treated for right brachial reflex sympathetic dystrophy 
following an on-the-job injury in October 1991.  This finding 
is also consistent with the Veteran's own hearing testimony 
in which she admitted that her right arm and shoulder 
disorders were caused by the work-related injury in October 
1991 as a civilian.  

The Veteran also testified, however, that service connection 
is still warranted because this disorder was aggravated 
during her Reserve service.  A pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Mere temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); and Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).

In this case, however, there is absolutely no medical 
evidence that the Veteran's RSD of the right arm and shoulder 
was aggravated during a period of ACDUTRA or INACDUTRA.  
Rather, such records show an improvement in the Veteran's 
right upper extremity disorder during her subsequent military 
service.  Specifically, in a May 1993 statement from K.B.P., 
M.D., he indicated that the Veteran was being treated for 
atypical causalgia, i.e., neck, shoulder, and arm syndrome, 
with stellate ganglion blocks on various occasions between 
October 1992 and April 1993.  In May 1993, the Veteran was 
asymptomatic with respect to the causalgia type pain 
syndrome, but still complained of neck and shoulder 
stiffness.  A March 1994 statement from J.C.K., Ph.D., M.D., 
reflects that he felt that, with the exception of lifting 
limitations and a more sedentary type of activity in 
conjunction with the Veteran's Air Force Reserve activities, 
neither her medications nor her ability to think and 
concentrate and perform well are affected in any way either 
by her medications or by her baseline physical condition.  He 
further indicated that, other than restricting her from 
hauling cargo, there is almost no activity that she cannot 
perform, particularly if it involves desk work, 
administrative duties working with supply inventory, and even 
driving, if necessary.  In May 1994, a Physical Profile 
Serial Report indicated that the Veteran had sustained a 
work-related head injury in 1991, which had required 
continued follow up for persistent causalgia of the right 
shoulder and upper extremity.  It was further noted that, 
presently, the Veteran had probably achieved maximal medical 
improvement and qualified for worldwide service.  Her profile 
for upper extremities was assigned a 3.  Additionally, a 
December 1994 Physical Profile Serial Report indicated that 
her profile for upper extremities had been revised to a 2, 
showing an improvement over the previously assigned 3.  It 
was also noted that she was returning to full duty.  At her 
January 1996 periodic examination, it was noted that the 
Veteran was being treated for RSD due to her October 1991 
injury.  However, such examination was negative for increased 
complaints or symptoms of such disorder.   Therefore, the 
Board finds that the evidence of record reflects that the 
Veteran's RSD of the right arm and shoulder actually improved 
during her subsequent military service.

The Board acknowledges that the Veteran has alleged that her 
RSD was aggravated by her subsequent military service.  In 
this regard, while she is competent to testify as to her 
right arm and shoulder symptomatology as well as her in-
service activities, she is not competent or qualified, as a 
layperson, to render an opinion concerning the complex 
medical relationship between RSD and her military service.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board 
acknowledges that the Federal Circuit has held that lay 
testimony could, in certain circumstances, constitute 
competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), in the instant case, the Board finds 
that the question regarding the potential relationship 
between RSD and the activities of her Reserve service to be 
complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).  Therefore, the Board finds the Veteran's 
statements regarding the aggravation of her RSD during her 
Reserve service to be of little probative value as she is not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, the Board finds that the 
probative value of the Veteran's subsequent service treatment 
records reflecting an improvement in her RSD symptomatology 
outweighs the probative value of the Veteran's statements.  
Consequently, as there is no competent and probative evidence 
demonstrating that the Veteran's RSD of the right arm and 
shoulder was aggravated by her subsequent military service, 
service connection for such disorder is not warranted.

The Board again acknowledges that some of the Veteran's 
service treatment records from her Reserve service are 
missing, thereby triggering a heightened obligation to more 
fully explain the reasons and bases for this decision.  But 
this unfortunate circumstance, alone, does not obviate the 
need to have medical evidence supporting the claim.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. 
App. at 367.  That is to say, there is no reverse presumption 
for granting the claim.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for a bilateral arm and shoulder disorder.  
As the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a head injury with memory 
loss is denied.

Service connection for a bilateral arm disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the claims for service 
connection for a lumbar spine disorder, a cervical spine 
disorder, a neurological disorder involving the lower 
extremities, a right hip disorder, and a psychiatric 
disorder.  

The Veteran's service treatment records show treatment for 
pain in her lower back and neck on numerous occasions in 
service.  In November 1979, she was treated for low back pain 
believed to be due to standing all day as a dental 
technician.  The diagnostic assessment was lumbar fatigue.  
Then, in January 1980, the Veteran injured her cervical spine 
(and possibly her lumbar spine) in a motor vehicle accident.  
She reported pain at levels C5-6-7 as well as at levels L2-3-
4.  She was hospitalized for three days and treated for a 
severe flexion-extension injury of the neck, commonly 
referred to as whiplash.  She was given a cervical collar to 
wear and placed on a physical profile.  However, no diagnosis 
pertaining to the lumbar spine was provided at that time. 

But when seen in February 1980, just a few weeks later, she 
reported that most of the pain was located in her lumbar 
area.  A physical examination was unremarkable, however.  In 
April 1980, she was seen for low back pain after recently 
moving.  She was treated for low back pain again in July 
1980, at which time she reported that it initially began last 
November due to her job as a dental technician but worsened 
following the January 1980 motor vehicle accident.  When seen 
in September 1980, the Veteran continued to report low back 
pain, with tenderness over L4-5 and S1.  X-rays revealed 
slight scoliotic curvature of the lumbar spine convexed to 
the right, with no associated bone or joint abnormality.  The 
diagnosis was lumbosacral syndrome.

At her separation examination in December 1980, the examining 
physician noted that the Veteran had been experiencing 
mechanical low back pain since the motor vehicle accident in 
January 1980, and that she was performing exercises to treat 
this condition.  Unfortunately, the examiner did not provide 
further information, such as a diagnosis.  So it is unclear 
from the record whether the Veteran had a chronic disorder 
involving her lumbar or cervical spine at the time she was 
separated from active duty in April 1981.  

There is no further mention of neck or low back problems 
until many years after she was separated from active duty.  A 
Report of Accidental Injury notes that she was treated for 
low back pain in 1989 as a result of bending while working on 
an assembly line at her civilian job.  Medical records also 
note that she underwent a laminectomy at L4-5 in 1989, 
although the actual surgical records have not been obtained 
since the Veteran failed to submit the necessary release 
form.  The record also shows that she further injured her 
neck at the time of the October 1991 work-related injury and 
has been diagnosed with cervical disk disease.  

In light of these findings, the Board finds that the Veteran 
should be afforded a VA examination to determine whether her 
lumbar and cervical spine disorders are related to service, 
regardless of any aggravation due to several work-related 
injuries after service.  See McLendon, 20 Vet. App. at 79, 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the remaining claims, the evidence shows that 
the Veteran was diagnosed with a psychiatric disorder in 
1991, which does not appear to be due to service.  At her 
December 2009 hearing, however, she indicated that her 
depression was aggravated by the constant pain in her lumbar 
and cervical spine.  This is significant because service 
connection may be granted on a secondary basis for any 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  See 
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 
(1995).  In addition, evidence of record suggests that her 
right hip disorder (diagnosed as arthritis) and neurological 
complaints involving her lower extremities may be related to 
her lumbar spine disorder. 

Under these circumstances, these claims are inextricably 
intertwined with the claims for service connection for lumbar 
spine and cervical spine disorders.  See Holland v. Brown, 6 
Vet. App. 443, 446 (1994).  Consequently, the Veteran's 
claims for service connection for a psychiatric disorder, a 
right hip disorder, and a neurological disorder involving the 
lower extremities must be referred back to the RO for 
adjudication after the requirements of this remand have been 
met.  As a result, a VA medical examination is needed to 
determine the etiology of the Veteran's a psychiatric 
disorder, right hip disorder, and neurological disorder 
involving the lower extremities, especially insofar as 
whether they are proximately due to, the result of, or 
chronically aggravated by a service-connected disorder.  

Additionally, while on remand, any outstanding treatment 
records from the Little Rock, Arkansas, VA Medical Center, 
dated from February 2009 to the present should be obtained 
for consideration in her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the 
Little Rock, Arkansas, VA Medical Center 
dated from February 2009 to the present.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for VA orthopedic 
examination to determine the etiology of 
any disorders currently affecting her 
lumbar and cervical spine.  To facilitate 
making this important determination, the 
claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for a review of the 
pertinent medical and other history.

Following a review of the Veteran's claims 
file, completion of the physical 
examination, and receipt of all diagnostic 
or other test results, the examiner should 
render an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or greater probability) that any current 
disorders involving the Veteran's lumbar 
and cervical spine are related to her 
military service, but particularly to 
injuries she sustained during the motor 
vehicle accident in January 1980.  

In making this determination, the examiner 
is advised to consider the fact that she 
was treated for low back and neck pain on 
numerous occasions in service; that she 
reinjured her lumbar spine in 1989 and her 
cervical spine 1991 due to work-related 
injuries; and that there is little medical 
information concerning her lumbar and 
cervical spine between her separation from 
active duty in 1981 and her work-related 
injuries in 1989 and 1991.  

The examiner should also render an opinion 
as to whether it is at least as likely as 
not that the Veteran's right hip disorder 
was caused or aggravated by her lumbar 
spine disorder, and whether it is at least 
as likely as not that her neurological 
complaints in both lower extremities are 
merely symptoms of her lumbar spine 
disorder.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of her claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  
The examiner should discuss the rationale 
of all opinions, whether favorable or 
unfavorable. 

3.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether any psychiatric disorders have 
been caused or aggravated by her lumbar 
and cervical spine disorders.  To 
facilitate making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.  

Following a review of the Veteran's claims 
file, completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any diagnosed 
psychiatric disorder is somehow related to 
her lumbar and/or cervical spine disorders 
- meaning proximately due to, the result 
of, or chronically aggravated by the 
lumbar and/or cervical spine disorders.  
In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of her 
psychiatric disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  The 
examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable. 

4.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send her and her 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the record 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


